Citation Nr: 0719422	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating higher than 40 percent for chronic 
lumbosacral myofacial strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1975 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In June 2005, the Board remanded the appeal to provide the 
veteran with a hearing he had requested.  In August 2005, the 
veteran appeared at a hearing before the undersigned.  In 
June 2006, the Board remanded the appeal for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Chronic lumbosacral myofacial strain is manifested by pain 
and severe limitation motion and strain without unfavorable 
ankylosis of the lumbar spine, neurological deficit, or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months. 

CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for chronic 
lumbosacral myofacial strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 
5243 (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003 and in June 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
for increase and that VA would obtain VA records and records 
of other Federal agencies and that he could submit private 
medical records or authorizes VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the degree of disability assignable and the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument, which he 
did, and evidence.  The claim was then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case, dated in January 2007.  
As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
private medical records, and has afforded the veteran VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim are required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim for Increase 
Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's current claim for increase was received at the 
RO in February 2003, and chronic lumbosacral myofacial strain 
is currently rated 40 percent disabling. 

During the appeal, the applicable regulatory criteria for 
rating a disability of the spine were amended effective 
September 26, 2003.  As the veteran's appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have both the old and new criteria considered. 

Old Criteria 

Prior to September 26, 2003, the applicable Diagnostic Codes 
(DC) for evaluating a disability of the lumbar spine were DC 
5292 (limitation of motion of the lumbar) and DC 5295 
(lumbosacral strain).  Under each of these DCs, the maximum 
schedular rating for either limitation of motion of the 
lumbar spine or lumbosacral strain was 40 percent.  38 C.F.R. 
§ 4.71a, DCs 5292, 5295 (2002).  

The criteria for the next higher rating, 50 percent, for a 
disability of the lumbar spine, was unfavorable ankylosis 
under DC 5289.  

Also a higher rating was assignable for intervertebral disc 
syndrome under DC 5293 either by combining separate ratings 
for chronic neurologic and orthopedic manifestations, or by 
rating on the basis of the total duration of incapacitating 
episodes, whichever method resulted in the higher rating.  
The criteria for the next higher rating, 60 percent, were 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

New Criteria 

Effective September 26, 2003, the regulation for rating 
disabilities of the spine was revised to a General Rating 
Formula.  Diagnostic Codes 5289 and 5292 were eliminated, but 
the criteria were incorporated in the General Rating Formula.  
Diagnostic Code 5295 was renumbered as Diagnostic Codes 5237 
and DC 5293 was renumbered as DC 5243. 

Under the General Rating Formula, the criterion for a 50 
percent rating is unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no rating higher than 40 
percent under the General Rating Formula for severe 
limitation of motion, short of ankylosis, or for severe 
lumbosacral strain. 

Under the new or current criteria, there is no change for 
rating intervertebral disc syndrome either by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations or by rating on the basis of the total 
duration of incapacitating episodes, whichever method results 
in the higher rating. 

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Factual Background 

VA records show that in January 2002 the veteran was seen for 
chronic low back pain.  No neurological deficit was noted. 

According to the veteran's employer, in 2002 the veteran 
worked less hours because of back pain and eventually he left 
because of his back and other health problems. 

Private hospital records show that in February 2003 the 
veteran complained of worsening, severe back pain.  The 
pertinent finding was paraspinal muscle tenderness with no 
significant neurological impairment.  The pertinent 
neurological findings were no focal tenderness, 5/5 motor 
strength, and sensation was intact to light touch.  

On VA examination in March 2003, the veteran complained of 
chronic pain in the low back and in the gluteal region.  
According to the veteran, he was taking pain medication and 
he wore a back support.  He indicated that he reduced his 
work hours from 40 hours a week to 30 because of his back 
problem.  The veteran denied sensory changes in the lower 
extremities or bowel and bladder dysfunction.  He did 
complain of giving way of the right leg. 

On examination, the refused to sit because of back pain.  On 
standing, there was normal spinal alignment.  He walked with 
a guarded gait, but he could walk on his toe and heels.  For 
range of motion, flexion was to 30 degrees and 10 degrees 
after exercise, extension was to 5 degrees and to 5 degrees 
after exercise, and right and left lateral flexion were to 15 
degrees and to 10 degrees after exercise with pain.   Motor 
strength was 5/5.  Reflexes were 2+ and symmetric at the 
knees and ankles.  Sensory examination to pin was intact.  
Straight leg raising was limited to 40 degrees bilaterally by 
low back pain.  The diagnoses were chronic low back pain and 
lumbar spine facet atrophy.

VA records show that in December 2003 the veteran was seen 
for chronic low back pain.  He had limited range of motion in 
all planes.  

In June 2005, the veteran's employer stated that the veteran 
was leaving for new challenges.  

In August 2005, the veteran testified that he recently turned 
down a higher paying as a restaurant manager because he could 
only work 30 hours a week, not the 50 to 60 hours a week 
needed to manage a restaurant.  

In a written statement, received in November 2002, the 
veteran stated that he had lost wages in 2002 and since then 
because he was not able to work 30 or more hours a week due 
to back pain.  He indicated that he was in vocational 
rehabilitation and receiving about $7,200 a year to complete 
the program. 

VA records, covering the period from 2004 to 2006, disclose 
that the veteran was on pain medication. 

On VA examination in October 2006, the veteran complained of 
chronic low back pain aggravated by sitting but not standing 
or lying down.  He stated that he gets relief from pain 
medication, that he works twenty-five to thirty hours a week 
as a manager of a restaurant, and that he avoided doing 
anything out of the ordinary because of back pain.  There was 
no report of exacerbations of back pain for several months. 

On examination, the veteran's gait was normal.  There was no 
trochanteric bursal or sciatic notch tenderness.  There was 
right bursal tenderness.  Faber testing produced some right 
lower back discomfort.  The straight leg raising was positive 
on the right at 20 degrees and on the left at 45 degrees.  
Waddel's testing was positive.  Heel testing was negative.  
Babinsikis was down going.  Reflexes were normal and full 
bilaterally.  The veteran had no evidence of muscle 
asymmetry.  He could walk on his toes, heels, and the outside 
of his feet.  Sensation was intact to touch.  While there was 
reactive tenderness to palpation, no spasms were felt.  While 
range of motion was severely limited with virtually no 
extension or flexion, rotation and lateral flexion were to 20 
degrees.  The examiner found no weakened movement, excess 
fatigability, incoordination, or neurological disorder. 

Analysis 
Old Criteria 

Prior to September 26, 2003, the applicable Diagnostic Codes 
(DC) for evaluating a disability of the lumbar spine were DC 
5292 (limitation of motion of the lumbar) and DC 5295 
(lumbosacral strain).  

Under each of these DCs, the maximum schedular rating for 
either limitation of motion of the lumbar spine or 
lumbosacral strain was 40 percent.  As the veteran is already 
rated at 40 percent, there is no factual or legal basis for a 
higher rating under the old DCs 5292, 5295.  

The criteria for the next higher rating, 50 percent, for a 
disability of the lumbar spine, was unfavorable ankylosis 
under DC 5289.  In the absence of unfavorable ankylosis of 
the lumbosacral, which is not shown, there is no factual 
basis for a higher rating under the old DC 5289. 

Also a higher rating was assignable for intervertebral disc 
syndrome under DC 5293 either by combining separate ratings 
for chronic neurologic and orthopedic manifestations, or by 
rating on the basis of the total duration of incapacitating 
episodes, whichever method resulted in the higher rating.  
The criteria for the next higher rating, 60 percent, were 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

As for neurogical manifestations, no neurological deficit was 
noted in VA records, dated in January 2002.  During 
hospitalization in February 2003, no significant neurological 
impairment was reported.  On VA examination in March 2003, 
motor strength was 5/5, reflexes were 2+ and symmetric, and 
sensory examination to pin was intact.  On VA examination in 
October 2006, no neurological disorder was found.  It is 
clear and consistently shown that the primary manifestation 
of the low back disability is pain and limitation of motion 
without significant neurological impairment.  In the absence 
of evidence of mild incomplete paralysis of the sciatic 
nerve, the criterion for a 10 percent rating under Diagnostic 
Code 8520, a separate compensable rating for neurological 
impairment can not be combined with the existing 40 percent 
rating for the orthopedic manifestations, that is, limitation 
of motion and functional loss due to pain and painful 
movement.  Therefore, a higher rating is not assignable under 
DC 5293 by combining separate ratings for chronic neurologic 
and orthopedic manifestations. 

As for intervertebral disc syndrome under DC 5293 by rating 
on the basis of the total duration of incapacitating 
episodes, the record does not document incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  Therefore, a higher rating is not 
assignable under DC 5293 on the basis of the total duration 
of incapacitating episodes.  

New Criteria 

Under the General Rating Formula, the criteria for a 50 
percent rating is unfavorable ankylosis of the entire 
thoracolumbar spine, which as explained above is not shown.  
And there is no rating higher than 40 percent under the 
General Rating Formula for severe limitation of motion, short 
of ankylosis, or for severe lumbosacral strain. 

Under the new criteria, there is no change for rating 
intervertebral disc syndrome either by combining separate 
ratings for chronic neurologic and orthopedic manifestations 
or by rating on the basis of the total duration of 
incapacitating episodes, whichever method results in the 
higher rating.

For the reasons articulated above, in the absence of evidence 
of mild incomplete paralysis of the sciatic nerve, the 
criterion for a 10 percent rating under Diagnostic Code 8520, 
a separate compensable rating for neurological impairment can 
not be combined with the existing 40 percent rating for the 
orthopedic manifestations, that is, limitation of motion and 
functional loss due to pain and painful movement.  Therefore, 
a higher rating is not assignable by combining separate 
ratings for chronic neurologic and orthopedic manifestations. 

As for intervertebral disc syndrome by rating on the basis of 
the total duration of incapacitating episodes, the record 
does not document incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  
Therefore, a higher rating is not assignable on the basis of 
the total duration of incapacitating episodes. 


In summary, for the reasons expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating higher than 40 percent.  38 U.S.C.A. § 
5107(b).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.


ORDER

A rating higher than 40 percent for chronic lumbosacral 
myofacial strain is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


